Citation Nr: 1635458	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves with active duty from June 1980 to October 1980 and he served in the United States Marine Corp with active duty from May 1981 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record. 

The Board remanded this claim in September 2012 for further evidentiary development and in November 2015 to readjudicate the claim and issue a supplemental statement of the case if the service connection claim remained denied.  The RO continued the denial of the service connection claim for PTSD in the February 2016 supplemental statement of the case and returned this issue to the Board for further appellate consideration.


FINDING OF FACT

The evidence of record shows that the Veteran has a current diagnosis of PTSD related by competent medical evidence to the verified in-service stressor of a motor vehicle accident.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, PTSD was incurred during active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Service Connection Claim

The Veteran asserts that he has PTSD related to an in-service motor vehicle accident.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304 (f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.  In this case, as the Veteran's in-service stressor is not related to engaging in combat with the enemy or fear of hostile military or terrorist activity, the claims file must contain credible supporting evidence that the claimed in-service stressor occurred.  

A March 2013 VA examination report shows that the Veteran has a current diagnosis of PTSD related the Veteran's claimed in-service stressor of motor vehicle accidents in 1983 and 1984.  The VA examiner noted that the Veteran has PTSD secondary to the car accidents in service, but it has been overshadowed by the Veteran's substance abuse and recognized psychotic issues (that the examiner labeled schizoaffective disorder) that it has never been addressed.  The Veteran's service treatment records dated in September 1984 document medical treatment for the Veteran related to a motor vehicle accident.  Thus, the evidence of record shows that the Veteran has a current diagnosis of PTSD related to the Veteran's claimed in-stressor of a motor vehicle accident.  Accordingly, entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


